DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on April 25, 2022 has been entered.  No claims have been canceled or added.  Therefore, claims 1-34 continue to be pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-8, 13-14, 23-24, 28-29, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki et al. (US 2017/0207421, hereinafter “Matsuzaki”, cited on 04/09/2021 IDS) in view of Lopez (US 2018/0097160, hereinafter “Lopez”).
Regarding claim 1, Matsuzaki teaches in Figs. 1 and 2A-2E (annotated Fig. 1 shown below) and related text a light-emitting device (1, annotated Fig. 1 and ¶[0046]) comprising: 
a reflective layer (21, annotated Fig. 1, ¶¶[0036] and [0118]) having a phase modulation surface on an upper surface thereof, wherein the phase modulation surface is different from the upper surface; 
a first electrode (30, annotated Fig. 1 and ¶[0040]) on the reflective layer (annotated Fig. 1); 
an organic emission layer (41, annotated Fig. 1 and ¶[0041]) provided on the first electrode and which emits white light (¶[0141]); and 
a second electrode (50, annotated Fig. 1 and ¶[0040]) on the organic emission layer, 
wherein the phase modulation surface comprises a plurality of protrusions (annotated Fig. 1) and a plurality of recesses (annotated Fig. 1), 
wherein the upper surface of the reflective layer faces the first electrode, the plurality of protrusions protrude from the upper surface, the plurality of recesses is recessed from the upper surface, and a height of the upper surface is lower than the plurality of protrusions and higher than the plurality of recesses.
[AltContent: textbox (protrusion)][AltContent: ][AltContent: textbox (recess)][AltContent: ][AltContent: textbox (upper surface of reflective layer)][AltContent: ]
    PNG
    media_image1.png
    464
    592
    media_image1.png
    Greyscale



	Matsuzaki, however, does not explicitly teach that the reflective layer is a metal reflective layer.
	Lopez, in a similar field of endeavor, teaches that reflective metal and a low refractive index material disclosed by Matsuzaki, are art recognized equivalent reflective materials that can be used in reflectors (¶[0032]).
	Thus, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute metal reflective material disclosed by Lopez for the low refractive index material disclosed by Matsuzaki.
Regarding claim 2 (1), the combined teaching of  Matsuzaki and Lopez discloses wherein the metal reflective layer and the second electrode define a micro-cavity of a predetermined resonance wavelength (i.e. since the combined teaching of Matsuzaki and Lopez discloses the same structure as claimed the metal reflective layer and the second electrode will define a micro-cavity of a predetermined resonance wavelength).
 Regarding claim 3 (1), the combined teaching of  Matsuzaki and Lopez discloses wherein a light of a first wavelength resonates by the plurality of protrusions, and a light of a second wavelength is absorbed by the plurality of recesses (i.e. since the structure disclosed by the combined teaching of  Matsuzaki and Lopez is the same as claimed a light of at least one wavelength would resonate with the plurality of protrusions and a light of a second wavelength would be absorbed by the plurality of recesses).
Regarding claim 7 (1), the combined teaching of  Matsuzaki and Lopez discloses wherein the phase modulation surface has a metal structure in which the plurality of protrusions and the plurality of recesses are provided at regular intervals (Matsuzaki, annotated Fig. 1).
Regarding claim 8 (7), the combined teaching of  Matsuzaki and Lopez discloses wherein each of the plurality of protrusions and the plurality of recesses has a polyprism shape (Matsuzaki, annotated Fig. 1).
Regarding claim 13 (1), the combined teaching of  Matsuzaki and Lopez discloses wherein the metal reflective layer comprises at least one metal materials of silver (Ag), aluminum (Al) and gold (Au) (Lopez, ¶[0032]). 
Regarding claim 14 (1), the combined teaching of  Matsuzaki and Lopez further discloses a dielectric layer (Matsuzaki, 22, annotated Fig. 1 and ¶[0086]) and the first electrode (Matsuzaki, 30, annotated Fig. 1) to cover the phase modulation surface of the metal reflective layer (Matsuzaki, annotated Fig. 1).
Regarding claim 23, Matsuzaki teaches in Figs. 1 and 2A-2E (annotated Fig. 1 shown above) and related text a light-emitting device (1, annotated Fig. 1 and ¶[0046]) comprising: 
a reflective layer (21, annotated Fig. 1, ¶¶[0036] and [0118]); 
a second electrode (50, annotated Fig. 1 and ¶[0040]) spaced apart from the reflective layer; 
a first electrode (30, annotated Fig. 1 and ¶[0040]) between the reflective layer and the second electrode;RE2019080231USO SI-60115-USYPL2441US-27and 
an emission layer (41, annotated Fig. 1 and ¶[0041]) which emits a visible light and located between the first electrode and the second electrode, wherein the visible light comprises a light of a first wavelength and a light of a second wavelength (i.e. white light, ¶[0141]), 
wherein the reflective layer comprises a surface (i.e. upper surface of reflective layer, annotated Fig. 1) facing the first electrode, a plurality of protrusions protruding from the surface and a plurality of recesses recessed from the surface and a height of the surface is lower than the plurality of protrusions and higher than the plurality of recesses (annotated Fig. 1).  
Matsuzaki, however, does not explicitly teach that the reflective layer is a metal reflective layer.
Lopez, in a similar field of endeavor, teaches that reflective metal and a low refractive index material such as that disclosed by Matsuzaki, are art recognized equivalent reflective materials that can be used in reflectors (¶[0032]).
	Thus, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute metal reflective material disclosed by Lopez for the low refractive index material disclosed by Matsuzaki.
Regarding claim 24 (23), the combined teaching of  Matsuzaki and Lopez discloses wherein the light of the first wavelength resonates by the plurality of protrusions, and the light of the second wavelength is absorbed by the plurality of recesses (i.e. since the structure disclosed by the combined teaching of  Matsuzaki and Lopez is the same as claimed a light of at least one wavelength would resonate with the plurality of protrusions and a light of a second wavelength would be absorbed by the plurality of recesses).
Regarding claim 28 (23), the combined teaching of  Matsuzaki and Lopez discloses wherein the visible light comprises white light (Matsuzaki, ¶[0141]). 
Regarding claim 29 (23), the combined teaching of  Matsuzaki and Lopez discloses wherein the emission layer comprises an organic emission layer (Matsuzaki, ¶[0141]). 
Regarding claim 34 (23), the combined teaching of  Matsuzaki and Lopez further discloses a dielectric layer (Matsuzaki, 22, annotated Fig. 1 and ¶[0086]) provided to cover the surface, the plurality of protrusions, and the plurality of recesses (Matsuzaki, annotated Fig. 1). 

Claim(s) 1-9, 11-24, 25-32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoung et al. (US 2020/0058905, hereinafter “Kyoung”, previously cited) in view of Matsuzaki et al. (US 2017/0207421, hereinafter “Matsuzaki”, cited on 04/09/2021 IDS) or Suiko (JP 2010097883, hereinafter “Suiko”, cited on 04/09/2021 IDS and relaying on the attached English translation).
Regarding claim 1, Kyoung teaches in Figs. 1-2 and 13 (shown below) and related text a light-emitting device comprising: 
a metal reflective layer (10, Figs. 1, 13 and ¶[0053]) having a phase modulation surface; 
a first electrode (10a, Figs. 1, 13 and ¶[0056]) on the metal reflective layer (Fig. 1); 
an organic emission layer (50, Fig. 1 and ¶[0050]) provided on the first electrode and which emits white light (¶[0069]); and 
a second electrode (18, Figs. 1, 13 and ¶[0050]) on the organic emission layer, wherein the phase modulation surface comprises a plurality of protrusions (Figs. 1-2 and ¶¶[0057]-[0061]) and a plurality of recesses (Figs. 1-2 and ¶¶[0057]-[0061]), wherein the upper surface of the metal reflective layer faces the first electrode (Fig. 1).

    PNG
    media_image2.png
    717
    425
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    412
    586
    media_image3.png
    Greyscale



Kyoung, however, does not explicitly teach that the phase modulation surface is different form the upper surface of the metal reflective layer wherein the plurality of protrusions protrude from the upper surface, the plurality of recesses is recessed from the upper surface, and a height of the upper surface is lower than the plurality of protrusions and higher than the plurality of recesses.
Matsuzaki, in a similar field of endeavor, teaches in Figs. 2A-2E that a surface of a reflector may have different shapes including a surface with a structure similar to that disclosed by Kyoung (Matsuzaki, Fig. 2B and Kyoung, Fig. 2B) and a surface with a step-wise structure (Matsuzaki, Fig. 2D) wherein a plurality of protrusions protrude from an upper surface of the reflective layer and a plurality of recesses is recessed from the upper surface, and a height of the upper surface is lower than the plurality of protrusions and higher than the plurality of recesses in order to meet specific design requirements for the light-outcoupling efficiency (¶¶[0057]-[0060]).  Alternatively, Suiko in a similar field of endeavor, teaches that a metal reflective layer (i.e. support substrate, 1, Figs. 1-3 and pg. 5 of the English translation) similar to that disclosed by Kyoung (e.g. Kyoung, Fig. 1 and Suiko,  Fig. 3 (a-3)) and a layer that includes both a plurality of protrusions that protrude from an upper surface of the reflective layer and a plurality of recesses that are recessed from the upper surface, and a height of the upper surface is lower than the plurality of protrusions and higher than the plurality of recesses (e.g. Suiko, Fig. 3 (c-1) and (c-2) and pg. 4 of the English translation) are art recognized equivalents that can be used in order to meet specific design requirements for the light emission intensity (pg. 2 of the English translation).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results and as such, it would have been obvious to before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to modify the surface of the metal reflective layer disclosed by Kyoung to include the step-wise structure as disclosed by Matsuzaki or a structure as disclosed by Suiko, wherein the plurality of protrusions protrude from the upper surface of the reflective layer and the plurality of recesses is recessed from the upper surface, and a height of the upper surface is lower than the plurality of protrusions and higher than the plurality of recesses in order to meet specific design requirements for the light-outcoupling efficiency or in order to meet specific design requirements for the light emission intensity.
Regarding claim 2 (1), the combined teaching of Kyoung and Matsuzaki or Suiko discloses wherein the metal reflective layer and the second electrode define a micro-cavity of a predetermined resonance wavelength (Kyoung, L, Fig. 1 and ¶[0064]).
Regarding claim 3 (1), the combined teaching of Kyoung and Matsuzaki or Suiko discloses wherein a light of a first wavelength resonates by the plurality of protrusions, and a light of a second wavelength is absorbed by the plurality of recesses (i.e. since the structure disclosed by the combined teaching of Kyoung and Matsuzaki or Suiko is the same as claimed a light of at least one wavelength would resonate with the plurality of protrusions and a light of a second wavelength would be absorbed by the plurality of recesses, ¶¶[0058]-[0066] and [0069]).
Regarding claim 4 (3), the combined teaching of Kyoung and Matsuzaki or Suiko was discussed above in the rejection of claim 3 and includes a discussion of a relationship between various dimensions (e.g. depths and widths) of the protrusions and recesses and a wavelength of light emitted from the light emitting devices (Kyoung, Fig. 6 and ¶[0069]).  While Kyoung and Matsuzaki or Suiko do not explicitly teach that the first wavelength is greater than the second wavelength adjusting depths and widths of the protrusions so that the light of the first wavelength resonates with the plurality of protrusions and the light of a second wavelength is absorbed by the plurality of recesses such that the first wavelength is greater than the second wavelength would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than adjusting depths and widths of protrusions and recesses in order to emit a light of a desired wavelength from the light-emitting devices.  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to adjust depths and widths of the protrusions so that the light of the first wavelength resonates with the plurality of protrusions and the light of a second wavelength is absorbed by the plurality of recesses such that the first wavelength is greater than the second wavelength in order to emit a light of a desired wavelength from the light-emitting devices.
Regarding claims 5 (4) and 6 (5), the combined teaching of Kyoung and Matsuzaki or Suiko was discussed above in the rejection of claim 4 and includes a discussion of a relationship between various dimensions (e.g. depths and widths) of the protrusions and recesses and a wavelength of light emitted from the light emitting devices (Kyoung, Fig. 6 and ¶[0069]).  While Kyoung and Matsuzaki or Suiko do not explicitly teach that the light of the first wavelength comprises red light or green light as recited in claim 5 and the light of the second wavelength comprises blue light as recited in claim 6, adjusting depths and widths of the protrusions so that the light of the first wavelength comprises red light or green light and the light of a second wavelength comprises a blue light would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than adjusting depths and widths of protrusions and recesses in order to emit a light of a desired wavelength from the light-emitting devices.  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to adjust depths and widths of the protrusions so that the light of the first wavelength resonates with the plurality of protrusions and the light of a second wavelength is absorbed by the plurality of recesses such that the first wavelength comprises red light or green light and second wavelength comprises blue light in order to emit a light of a desired wavelength from the light-emitting devices.
Regarding claim 7 (1), the combined teaching of Kyoung and Matsuzaki or Suiko discloses wherein the phase modulation surface has a meta structure in which the plurality of protrusions and the plurality of recesses are provided at regular intervals (Kyoung, Figs. 3A, 3B and 3C and Suiko, Fig. 3 (c-2)).
Regarding claim 8 (7), the combined teaching of Kyoung and Matsuzaki or Suiko discloses wherein each of the plurality of protrusions and the plurality of recesses has a cylindrical shape or a polyprism shape (Kyoung, Figs. 3A, 3B, 3C and ¶¶[0062]-[0063], Matsuzaki, Figs. 1 and 2B-2E and Suiko, Fig. 3 and pg. 4 of the English translation).
Regarding claim 9 (7), the combined teaching of Kyoung and Matsuzaki or Suiko discloses wherein each of the plurality of protrusions and the plurality of recesses has a dimension less than a wavelength of incident light (Kyoung, e.g. Figs. 4-5 and ¶¶[0065]-[0068]).
Regarding claim 10 (9), the combined teaching of Kyoung and Suiko discloses wherein each of the plurality of recesses has a diameter of about 250 nm (i.e. Kyoung teaches the width of the interval between patterns (i.e. protrusions) is 250 nm (Kyoung, ¶[0067]) and Suiko teaches that protrusions and recesses can have cylindrical shape, Fig. 3 (c-2) and pg. 4 of the English translation).
Regarding claim 11 (9), the combined teaching of Kyoung and Matsuzaki was discussed above in the rejection of claim 9 and includes a discussion of a relationship between various dimensions (e.g. depths and widths) of the protrusions and recesses and a wavelength of light emitted from the light emitting devices (Kyoung, Fig. 6 and ¶[0069]).  While Kyoung and Matsuzaki or Suiko do not explicitly teach that that a difference between a diameter of each of the plurality of protrusions and a diameter of each of the plurality of recesses is about 100 nm or less changing dimensions of the diameter of each of the plurality of protrusions and recesses so that the claimed relationship is satisfied would be within capabilities of one of ordinary skill in the art in order to enable emission a light at a desired wavelength from the light-emitting devices.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to adjust diameters of each of the plurality of protrusions and each of the plurality of recesses so that a difference between the two diameters is within the claimed range  in order to enable emission a light at a desired wavelength from the light-emitting devices.
Regarding claim 12 (9), the combined teaching of Kyoung and Matsuzaki or Suiko discloses wherein each of the plurality of protrusions and the plurality of recesses has a depth of about 20 nm to about 100 nm (Kyoung, ¶[0069]).
Regarding claim 13 (1), the combined teaching of Kyoung and Matsuzaki or Suiko discloses wherein the metal reflective layer comprises at least one metal material of silver (Ag), aluminum (Al) and gold (Au) (Kyoung, ¶[0053]).
Regarding claim 14 (1), the combined teaching of Kyoung and Matsuzaki or Suiko further discloses a dielectric layer (Kyoung, 12, Figs. 1-2 and ¶[0055]) provided between the metal reflective layer and the first electrode to cover the phase modulation surface of the metal reflective layer (Kyoung, Figs. 1-2).
Regarding claim 15 (1), the combined teaching of Kyoung and Matsuzaki or Suiko further discloses a passivation layer (Kyoung, e.g. 30B, Fig. 13 and ¶[0086]) on the second electrode (Kyoung, Fig. 13).
Regarding claim 16, Kyoung teaches in Fig. 13 (shown above) and related text a display apparatus (220, Fig. 13 and ¶[0086]) comprising a plurality of pixels which emits light of different colors (B, G, R, Fig. 13 and ¶[0086]), wherein at least one of the plurality of pixels comprises: 
a metal reflective layer (10, Fig. 13 and ¶[0050]) having a phase modulation surface on an upper surface thereof (11, Fig. 13 and ¶[0086]); 
a first electrode (10a, Fig. 13 and ¶[0056]) on the metal reflective layer; 
an organic emission layer (13-17, Fig. 13 and ¶[0051]) provided on the first electrode and which emits white light (¶[0084]); and RE2019080231USO SI-60115-US 
YPL2441US-26a second electrode (18, Fig. 13 and ¶[0050]) on the organic emission layer, wherein the phase modulation surface comprises a plurality of protrusions and a plurality of recesses (Fig. 13).  
Kyoung, however, does not explicitly teach that the phase modulation surface is different form the upper surface of the metal reflective layer wherein the plurality of protrusions protrude from the upper surface, the plurality of recesses is recessed from the upper surface, and a height of the upper surface is lower than the plurality of protrusions and higher than the plurality of recesses.
Matsuzaki, in a similar field of endeavor, teaches in Figs. 2A-2E that a surface of a reflector may have different shapes including a surface with a structure similar to that disclosed by Kyoung (Matsuzaki, Fig. 2B and Kyoung, Fig. 2B) and a surface with a step-wise structure (Matsuzaki, Fig. 2D) wherein a plurality of protrusions protrude from an upper surface of the reflective layer and a plurality of recesses is recessed from the upper surface, and a height of the upper surface is lower than the plurality of protrusions and higher than the plurality of recesses in order to meet specific design requirements for the light-outcoupling efficiency (¶¶[0057]-[0060]).  Alternatively, Suiko in a similar field of endeavor, teaches that a metal reflective layer (i.e. support substrate, 1, Figs. 1-3 and pg. 5 of the English translation) similar to that disclosed by Kyoung (e.g. Kyoung, Fig. 1 and Suiko,  Fig. 3 (a-3)) and a layer that includes both a plurality of protrusions that protrude from an upper surface of the reflective layer and a plurality of recesses that are recessed from the upper surface, and a height of the upper surface is lower than the plurality of protrusions and higher than the plurality of recesses (e.g. Suiko, Fig. 3 (c-1) and (c-2) and pg. 4 of the English translation) are art recognized equivalents that can be used in order to meet specific design requirements for the light emission intensity (pg. 2 of the English translation).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results and as such, it would have been obvious to before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to modify the surface of the metal reflective layer disclosed by Kyoung to include the step-wise structure as disclosed by Matsuzaki or a structure as disclosed by Suiko, wherein the plurality of protrusions protrude from the upper surface of the reflective layer and the plurality of recesses is recessed from the upper surface, and a height of the upper surface is lower than the plurality of protrusions and higher than the plurality of recesses in order to meet specific design requirements for the light-outcoupling efficiency or in order to meet specific design requirements for the light emission intensity.
Regarding claim 17 (16), the combined teaching of Kyoung and Matsuzaki or Suiko was discussed above in the rejection of claim 16 and includes a discussion of a relationship between various dimensions (e.g. depths and widths) of the protrusions and recesses and wavelengths of light emitted from the light emitting devices (Kyoung, Fig. 6 and ¶[0069]).  While Kyoung and Matsuzaki or Suiko do not explicitly teach that a light of  a first wavelength resonates by the plurality of protrusions, and a light of a second wavelength smaller than the first wavelength is absorbed by the plurality of recess, adjusting depths and widths of protrusions and recesses so that the light of the first wavelength resonates with the plurality of protrusions and the light of the second wavelength is absorbed by the plurality of recesses such that the second wavelength is smaller than the second wavelength would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than adjusting depths and widths of protrusions and recesses in order to emit a light of a desired wavelength from the light-emitting devices.  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to adjust depths and widths of protrusions and recesses so that the light of the first wavelength resonates with the plurality of protrusions and the light of the second wavelength is absorbed by the plurality of recesses such that the second wavelength is smaller than the second wavelength in order to emit a light of a desired wavelength from the light-emitting devices.
Regarding claim 18 (16), the combined teaching of Kyoung and Matsuzaki or Suiko further discloses wherein each the plurality of protrusions and the plurality of recesses has a dimension less than a wavelength of incident light (Kyoung, ¶[0060]), and the phase modulation surface has a meta structure in which the plurality of protrusions and the plurality of recesses are provided at regular intervals (Kyoung, e.g. Figs. 3B and 3C or Suiko, Figs. 2-4).  
Regarding claim 19 (16), the combined teaching of Kyoung and Matsuzaki or Suiko further discloses wherein a dielectric layer (Kyoung, 12, Fig. 13 and ¶[0055]) is provided between the metal reflective layer and the first electrode to cover the phase modulation surface of the metal reflective layer (Kyoung, Fig. 13).  
Regarding claim 20 (16), the combined teaching of Kyoung and Matsuzaki or Suiko further discloses wherein a passivation layer (Kyoung, 30B, 30G, 30R, Fig. 13 and ¶[0086]) is provided on the second electrode (Kyoung, Fig. 13).  
Regarding claim 21 (16), the combined teaching of Kyoung and Matsuzaki or Suiko further discloses wherein the plurality of pixels comprises a blue pixel, a green pixel, and a red pixel, wherein the red pixel comprises the plurality of protrusions and the plurality of recesses (Kyoung, Fig. 13).  
Regarding claim 22 (16), the combined teaching of Kyoung and Matsuzaki or Suiko further discloses wherein the plurality of pixels comprises a blue pixel, a green pixel, and a red pixel, wherein each of the red pixel and the green pixel comprises the plurality of protrusions and the plurality of recesses (Kyoung, Fig. 13).
Regarding claim 23, Kyoung teaches in Fig. 13 (shown above) and related text a light-emitting device (220, Fig. 13 and ¶[0086]) comprising: 
a metal reflective layer (10, Fig. 13 and ¶[0055]); 
a second electrode (18, Fig. 13 and ¶[0050]) spaced apart from the metal reflective layer; 
a first electrode (10a, Fig. 13 and ¶[0056]) between the metal reflective layer and the second electrode;RE2019080231USO SI-60115-USYPL2441US-27and 
an emission layer (13-17, Fig. 13 and ¶[0051]) which emits a visible light and located between the first electrode and the second electrode, wherein the visible light comprises a light of a first wavelength and a light of a second wavelength (¶¶[0051] [0072] and [0084]), 
wherein the metal reflective layer comprises a surface (i.e. top surface 11t and a bottom surface 11b of pattern 11a, Fig. 2) facing the first electrode, a plurality of protrusions protruding from the surface (i.e. bottom surface 11b, Fig. 13), and a plurality of recesses recessed in the surface (i.e. top surface 11t, Fig. 13).  
Kyoung, however, does not explicitly teach that a height of the surface is lower than the plurality of protrusions and higher than the plurality of recesses.
Matsuzaki, in a similar field of endeavor, teaches in Figs. 2A-2E that a surface of a reflector may have different shapes including a surface with one protrusion, similar to that disclosed by Kyoung (Matsuzaki, Fig. 2B and Kyoung, Fig. 2B) and a surface with a step-wise structure (Matsuzaki, Fig. 2D) wherein a plurality of protrusions protrude from a surface of a reflective layer and a plurality of recesses is recessed from the surface of the reflective layer, and a height of the surface is lower than the plurality of protrusions and higher than the plurality of recesses in order to meet specific design requirements for the light-outcoupling efficiency (¶¶[0057]-[0060]).  Alternatively, Suiko in a similar field of endeavor, teaches that a metal reflective layer (i.e. support substrate, 1, Figs. 1-3 and pg. 5 of the English translation) similar to that disclosed by Kyoung (e.g. Kyoung, Fig. 1 and Suiko,  Fig. 3 (a-3)) and a layer that includes both a plurality of protrusions that protrude from an upper surface of the reflective layer and a plurality of recesses that are recessed from the upper surface, and a height of the upper surface is lower than the plurality of protrusions and higher than the plurality of recesses (e.g. Suiko, Fig. 3 (c-1) and (c-2) and pg. 4 of the English translation) are art recognized equivalents that can be used in order to meet specific design requirements for the light emission intensity (pg. 2 of the English translation).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results and as such, it would have been obvious to before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to modify the surface of the metal reflective layer disclosed by Kyoung to include the step-wise structure as disclosed by Matsuzaki or a structure as disclosed by Suiko, wherein the plurality of protrusions protrude from the upper surface of the reflective layer and the plurality of recesses is recessed from the upper surface, and a height of the upper surface is lower than the plurality of protrusions and higher than the plurality of recesses in order to meet specific design requirements for the light-outcoupling efficiency or in order to meet specific design requirements for the light emission intensity.
Regarding claim 24 (23), the combined teaching of Kyoung and Matsuzaki or Suiko discloses wherein the light of the first wavelength resonates by the plurality of protrusions, and the light of the second wavelength is absorbed by the plurality of recesses (i.e. since the structure disclosed by the combined teaching of Kyoung and Matsuzaki is the same as claimed the light of the first wavelength would resonate with the plurality of protrusions and the light of the second wavelength would be absorbed by the plurality of recesses, ¶¶[0058]-[0066] and [0069]).  
Regarding claim 25 (23), the combined teaching of Kyoung and Suiko discloses wherein an area occupied by each of the plurality of protrusions is greater than or equal to an area occupied by each of the plurality of recesses in plan view (i.e. since the areas of protrusions and recesses disclosed by the combined teaching of Kyoung and Suiko are the same (e.g. Suiko. Fig. 3 (c-2)), the areas they occupied in the combined teaching would be equal).
Regarding claim 26 (23), the combined teaching of Kyoung and Suiko discloses wherein an area of the surface is greater than an area occupied by the plurality of protrusions in plan view (i.e. since the surface of the metal reflective layer includes the surface surrounding protrusions and recesses, in addition to the area between the protrusion and recesses, the total area of surface would be greater than the area occupied by the plurality of protrusions).
Regarding claim 27 (23), the combined teaching of Kyoung and Suiko discloses wherein an area of the surface is greater than an area occupied by the plurality of recesses in plan view (i.e. since the surface of the metal reflective layer includes the surface surrounding protrusions and recesses, in addition to the area between the protrusion and recesses, the total area of surface would be greater than the area occupied by the plurality of recesses).
Regarding claim 28 (23), the combined teaching of Kyoung and Matsuzaki or Suiko further discloses wherein the visible light comprises white light (Kyoung, Fig. 13 and ¶[0084]).  
Regarding claim 29 (23), the combined teaching of Kyoung and Matsuzaki or Suiko further discloses wherein the emission layer comprises an organic emission layer (Kyoung, Fig. 13 and ¶[0084]).  
Regarding claim(s) 30 (23) and 31 (23), the combined teaching of Kyoung and Matsuzaki or Suiko was discussed above in the rejection of claim 23 and includes a discussion of a relationship between various dimensions (e.g. depths and widths) of the protrusions and recesses and a wavelength of light emitted from the light emitting devices (Kyoung, Fig. 6 and ¶[0069]).  While Kyoung and Matsuzaki or Suiko do not explicitly teach that the light of the first wavelength comprises red light, as recited in claim 30, or green light, as recited in claim 31, and the light of the second wavelength comprises blue light, adjusting depths and widths of protrusions and recesses based on the teaching of Kyoung so that the light of the first wavelength comprises red light or green light and the light of a second wavelength comprises blue light would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than adjusting depths and widths of protrusions and recesses in order to emit a light of a desired wavelength from the light-emitting devices.  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to adjust depths and widths of the protrusions and recesses so that the light of the first wavelength resonates with the plurality of protrusions and the light of a second wavelength is absorbed by the plurality of recesses such that the first wavelength comprises red light or green light and second wavelength comprises blue light in order to emit a light of a desired wavelength from the light-emitting devices.
Regarding claim 32 (23), the combined teaching of Kyoung and Matsuzaki or Suiko further discloses wherein each of the plurality of protrusions and the plurality of recesses has a dimension less than a wavelength of the visible light (Kyoung, Fig. 13 and ¶[0060]).  
Regarding claim 34 (23), the combined teaching of Kyoung and Matsuzaki or Suiko further discloses a dielectric layer (Kyoung, 12, Fig. 13 and ¶[0055]) provided to cover the surface, the plurality of protrusions, and the plurality of recesses (Kyoung, Fig. 13).

Claim(s) 10 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoung and Matsuzaki as applied to claims 9 and 23 above and further in view of Joo et al. (US 2020/0243800, hereinafter “Joo `800”, previously cited) or Suiko (JP 2010-97883, hereinafter “Suiko”, cited on IDS and relying on the attached English translation).
Regarding claim 10 (9), the combined teaching of Kyoung and Matsuzaki was discussed above in the rejection of claim 9 and includes wherein the width of the interval between patterns (i.e. protrusions) is 250 nm (Kyoung, ¶[0067]).  While, Kyoung and Matsuzaki do not explicitly teach that the disclosed width corresponds to a diameter of each of the plurality of recesses, forming recesses with the diameter having the width disclosed by Kyoung would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than modifying the shape of the recess, where it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Alternatively, Joo `800 or Suiko in a similar field of endeavor teach that a plurality of recesses in a metal reflection layer may have various shapes including a cylindrical shape (Joo `800, Fig. 5 and ¶[0084] and Suiko, Fig. 3 and pg. 4 of the English translation) in order to form phase modulation surface with desired characteristics or to meet specific design requirements for the light emission intensity.
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to modify the shape of the recesses in a metal reflection layer disclosed by Kyoung and Matsuzaki to have a cylindrical shape with a diameter of about 250 nm in order to form phase modulation surface with desired characteristics.
Regarding claim 33 (23), the combined teaching of Kyoung and Matsuzaki was discussed above in the rejection of claim 23 and includes wherein the width of the interval between patterns (i.e. protrusions) is 250 nm (¶[0067]).  While, Kyoung and Matsuzaki do not explicitly teach that the disclosed width corresponds to a diameter of each of the plurality of recesses, forming recesses with the diameter having the width disclosed by Kyoung would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than modifying the shape of the recess, where it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Alternatively, Joo `800 or Suiko in a similar field of endeavor teach that a plurality of recesses in a metal reflection layer may have various shapes including a cylindrical shape (Joo `800, Fig. 5 and ¶[0084] and Suiko, Fig. 3 and pg. 4 of the English translation) in order to form phase modulation surface with desired characteristics. 
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to modify the shape of the recesses in a metal reflection layer disclosed by Kyoung and Matsuzaki to have a cylindrical shape with a diameter of about 250 nm in order to form phase modulation surface with desired characteristics.

Claim(s) 23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2019/0198817, hereinafter “Joo `817”, previously cited ) in view of Joo et al. (US 2020/0243800, hereinafter “Joo `800”, previously cited) or Suiko (JP 2010-97883, hereinafter “Suiko”, cited on IDS and relaying on the attached English translation). 
Regarding claim 23, Joo `817 teaches in Figs. 2A-2C and 11 (shown below) and related text a light-emitting devices (210, Fig. 11 and ¶[0074]) comprising: 
a metal reflective layer (10, Fig. 11 and ¶[0041]); 
a second electrode (18, Fig. 11 and ¶[0041]) spaced apart from the metal reflective layer (Fig. 11);
a first electrode (12, Fig. 11 and ¶[0041]) between the metal reflective layer and the second electrode (Fig. 11); on the metal reflective layer; and
an emission layer (20, Fig. 11 and ¶[0041]) which emits a visible light (¶¶[0004], [0059] and [0066]) andRE2019080231USOSI-60115-US located between the first electrode and the second electrode, wherein the visible light comprises a light of a first wavelength and a light of a second wavelength (¶¶[0004], [0059] and [0066]).
YPL2441US-26wherein the metal reflective layer comprises a surface facing the first electrode (Figs. 2C and Fig. 11), a plurality of protrusions protruding from the surface and a plurality of recesses (Fig. 11).  

    PNG
    media_image4.png
    301
    384
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    513
    458
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    521
    533
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    455
    703
    media_image7.png
    Greyscale



While Joo `817, under a different interpretation from that used above, does not explicitly teach that the plurality of recesses are recessed from the surface of the metal reflective layer, and a height of the surface is lower than the plurality of protrusions and higher than the plurality of recesses, Joo `800 and Suiko, in a similar field of endeavor, teach that recesses (Joo `800, 112”, Fig. 5 and Suiko, Fig. 3 (b-1)-(b-4) and (c-1)-(c-2)) can be formed in the surface of the metal reflective layer (Joo `800, 110”, Fig. 5 and Suiko, i.e. support substrate, 1, Figs. 2-3 and pg. 5 of the English translation) in addition to the protrusions (Joo `800, Fig. 2 and Suiko, Fig. 3) that protrude from the surface of the metal reflective layer (Joo `800, 110, Fig. 2 and Suiko, Fig. 3) so that the height of the surface is lower than the plurality of protrusions and higher than the plurality of recesses in order to enable emission of a light with a desired wavelength from the light-emitting device (Joo `800, ¶[0084]) or in order to meet specific design requirements for the light emission intensity (Suiko, pg. 2 of the English translation)
Thus, since the prior art teaches all of the claimed element using such elements would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the plurality of recesses defined in the surface of the metal reflective layer as disclosed by Joo `800 or Suiko in the light-emitting device disclosed by Joo `817 in order to enable emission of a light with a desired wavelength from the light-emitting device or in order to meet specific design requirements for the light emission intensity.
Regarding claim 25 (23), the combined teaching of Joo `817 and Joo `800 or Suiko discloses wherein an area occupied by each of the plurality of protrusions is greater than or equal to an area occupied by each of the plurality of recesses in plan view (i.e. since the areas of protrusions and recesses disclosed by Joo `800 or Suiko are the same (Joo `800, Figs. 2 and 5 and Suiko, e.g. Fig. 3 (c-2)), the areas they occupied in the combined teaching would be equal).
Regarding claim 26 (23), the combined teaching of Joo `817and Joo `800 or Suiko discloses wherein an area of the surface is greater than an area occupied by the plurality of protrusions in plan view (i.e. since the surface of the metal reflective layer includes the surface surrounding protrusions and recesses, in addition to the area between the protrusion and recesses, the total area of surface would be greater than the area occupied by the plurality of protrusions).
Regarding claim 27 (23), the combined teaching of Joo `817and Joo `800 or Suiko discloses wherein an area of the surface is greater than an area occupied by the plurality of recesses in plan view (i.e. since the surface of the metal reflective layer includes the surface surrounding protrusions and recesses, in addition to the area between the protrusion and recesses, the total area of surface would be greater than the area occupied by the plurality of recesses).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
In addition, with respect to claims 10, 23 and 33, the Applicant’s argues on pages 13-14 of the filed response that Joo `800 cannot be used as a reference in a rejection under 35 U.S. C. § 103 because the Korean Patent Application No. 10-2020-0032852 to which the present application claims priority to was filed on March 17, 2020, which is earlier than the publication date of the Joo `800 reference and the present application and Joo `800 belong to the same applicant.  The examiner, however, would like to note that in order to for the instant application to be entitled to the foreign priority date such date needs to be perfected.
Moreover, the applicant further argues on page 14 of the filed response that in the instant application “the change in size of the recesses is significant to the function of the combination, since depending on the diameter of the recess, the wavelength of the absorbed light by the recess is determined and thereby determining improvement of color purity”.  As discussed above in the rejection of claims 10 and 33 above, Kyoung explicitly teaches in, for example, paragraph [0067] that dimensions and shapes of patterns used for the phase shifting mirrors influence color purity of light emitted from the light emitting device.  Specifically, Kyoung teaches that widths, depths and shapes of patterns influence the intensity of reflected light at given wavelengths (Fig. 4 and ¶[0067]) which in turn influences the color purity of light emitted from the light emitting device.  Accordingly, based on Kyoung’s teachings, it would have been within capabilities of one of ordinary skill in the art to modify the shape of the recess disclosed by Kyoung to have a diameter with the claimed range as it would amount to nothing more than modifying the shape of the recess while maintaining the interval disclosed by Kyoung.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             

/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	6/30/2022